Citation Nr: 1434306	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased compensable disability rating for left ear hearing loss.  

2.  Entitlement to an initial compensable disability rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified during an August 2013 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.  During the Board hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned noncompensable disability rating.  Specifically, the Veteran and his spouse testified during the August 2013 Board hearing that his bilateral hearing loss had gotten worse since the last VA examination in June 2009, as he had more difficulty understanding conversational speech and had to turn up the volume on the television.  Given this, the Board finds that an additional examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The record also shows that the Veteran reported that he received ongoing treatment for his disability at a VA medical facility and that he was provided with hearing aids and regular follow up appointments.  VA has a duty to seek records of VA treatment, which are in constructive possession of the agency, and they must be obtained if the material could be determinative of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A review of the record reveals that the most recent VA treatment records which have been associated of the claims file are from December 2009.  Therefore, upon remand, the AOJ should obtain copies of the Veteran's VA treatment records dated from December 2009 to present and associate such records with the claims file prior to the VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's relevant VA treatment records from December 2009 to present and associate such records with the claims file.  

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate whether the claims file was reviewed in the associated examination report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, to include puretone threshold testing and the Maryland CNC speech audiometric test, should be performed.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss, to include effects on employment and daily life caused by his hearing loss.  

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not fully granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  Then, return this matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



